DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1, 13, 17-18 and 19-20 are directed to the abstract idea of mathematical concepts. The present claims encompass a mathematical concept performing each of the limitations recited in the independent and dependent claims of training a neural network having plurality of cells which includes plurality of input nodes that have predetermined weighting value. The claims are not directed to any particular field of invention (for example, speech recognition or image recognition). Furthermore, the claims use mathematical concepts of add plurality of nodes without any meaning of what the “target data”, “element values”, “nodes”. The application needs to geared towards a particular field of invention along with additional details of besides mathematical relationship. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device. Dependent claims further recite an abstract idea of mathematical relationship and do not amount to significantly more than the abstract idea as they do not provide steps other than what is conventionally known in training a neural network.

Allowable Subject Matter
Claims 1-20 would be allowable if the Applicant can overcome the 101 Abstract Idea Rejection set forth.
The following is a statement of reasons for the indication of allowable subject matter:  Deisher et al. (US 2018/0121796) in view of Narihira et al. (US 2019/0050713) teach all the limitations in claims 1, 13, 17-18 and 19-20. The difference between the prior art and the claimed invention is that Deisher nor Narihira explicitly teach wherein the neural network unit has a plurality of learning cells each including a plurality of input nodes that perform predetermined weighting on each of the plurality of element values.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Deisher and Narihira to include wherein the neural network unit has a plurality of learning cells each including a plurality of input nodes that perform predetermined weighting on each of the plurality of element values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 7005191 teaches the weighting factor applied to the likelihood value is determined by various methods. For example, as the weighting coefficient, a determined value such as a Gaussian filter, a Gabor filter, an average value filter, and a box filter may be used. Moreover, the optimum value of the weighting coefficient may be determined by machine learning. FIG. 10 is a diagram schematically showing an example of a process of learning a weighting coefficient using a neural network. For example, a network is prepared in which an output unit according to the number of texture patterns to be identified in advance and a feature amount obtained by multiplying by a weighting coefficient are connected by a fully connected layer. The initial value of the weighting coefficient may be randomly set from a Gaussian distribution, a uniform distribution, or the like. Then, for example, the weighting coefficient is repeatedly updated by using the backpropagation method. When using machine learning, the weighting factor is automatically determined according to the problem to be identified. Therefore, the identification accuracy may be improved as compared with the case of using a predetermined weighting coefficient such as a Gaussian filter.
Randler et al. (DE 102017219365) teaches an artificial intelligence is the name of the project, which explores whether and how computers can do things that people can do even better today. Artificial intelligence can be realized in particular with artificial neural networks. An artificial neural network is an algorithm that is executed on an electronic circuit and programmed on the model of the neural network of the human brain. Functional units of an artificial neural network are artificial neurons whose output is generally evaluated as the value of an activation function over a weighted sum of the inputs plus a systematic error, the so-called bias. By testing multiple predetermined inputs with different weighting factors and activation functions, artificial neural networks, similar to the human brain, are trained or trained. The training of artificial intelligence using predetermined inputs is called machine learning. A subset of machine learning is deep learning, in which a series of hierarchical layers of neurons, called hidden layers, is used to perform the machine learning process. The artificial intelligence is e.g. trains to determine the age and the weight of the respective person from person pictures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656